        Case 1:18-cv-07978-ALC-KNF Document 40 Filed 01/31/20 Page 1 of 1




                                 33 LIBERTY STREET, NEW YORK, NY 10045-0001



      Michele Kalstein
      SENIOR COUNSEL

                                                                       January 31, 2020
VIA ECF

The Hon. Kevin N. Fox
United States Magistrate Judge
40 Foley Square
New York, NY 10007

          Re: TNB USA, Inc. v. Federal Reserve Bank of New York, No. 18 Civ. 7978 (ALC)

Dear Judge Fox:

        I write on behalf of Defendant Federal Reserve Bank of New York (the “New York Fed”)
in response to Plaintiff TNB USA, Inc.’s (“TNB”) letter motion of January 31, 2020, asking the
Court for a third time to hold a Rule 16 conference to initiate discovery. TNB’s two prior
requests for this same relief remain pending, see ECF No. 32 (May 15, 2019 letter motion); ECF
No. 34 (June, 12, 2019 letter motion), as does the New York Fed’s request for a discovery stay,
ECF No. 33.

         For all of the reasons set forth in the New York Fed’s oppositions to Plaintiff’s previous
Rule 16 requests, the Court should deny Plaintiff’s motion and stay discovery until the New
York Fed’s pending motion to dismiss is resolved. See May 20, 2019 Opp. (ECF No. 33); June
17, 2019 Opp. (ECF No. 35). Plaintiff’s lone Declaratory Judgment Act claim regarding a single
Federal Reserve Act provision is purely legal in nature and thus, as Plaintiff itself acknowledged
in opposing the New York Fed’s motion to dismiss, “no new facts will enhance the Court’s
ability to resolve the issue of statutory interpretation presented by TNB’s complaint.” ECF No.
24 at 22. Under these circumstances, discovery is not warranted at all, let alone while the New
York Fed’s dismissal motion remains sub judice.



                                                        Respectfully submitted,

                                                        /s/ Michele Kalstein
                                                        Michele Kalstein
cc:      Counsel of Record (via ECF)




              T 212.720.5056   F 212.720.8709   E Michele.kalstein@ny.frb.org   W www.newyorkfed.org
